DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are present for examination. Claim 1 is the only independent claim.
The Non-Final Office action mailed on October 9, 2020 has been withdrawn base on further clarification of the currently amended claim.
Response to Arguments
Applicant's arguments filed January 7, 2021 have been fully considered but they are not persuasive. 
Applicant appears to argue, in page 5, starting in paragraph 3, that the use of the terms “about” and “substantially” as recited in claims 1-3 and 8 do not automatically render the claim indefinite and there are no informalities that require correction in these claims.
Respectfully, the Examiner disagrees. The terms “about” and “substantially” are being objected to as be highly subjective because the Examiner is unsure if the term “substantially an entirety” is or is not “an entirety”; and the term “about 360 micrometer or greater” is or is not “360 micrometer or greater” since the disclosure is silent about these terms. See MPEP 2173.05(b)(III)(A) and (B).  The term “substantially an entirety” can be understood as “closely/substantially an entirety”; and the term “about 360 micrometer or greater” can be understood as “somewhat/about 360 or greater”.
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on how any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1-8 are objected to because of the following informalities:  
The claims recite the limitation “substantially” (i.e. claim 1, line 10; claim 2; claim 3); and “is about” in claim 8. These limitations appeared to be highly subjective because it is unclear if the term “substantially an entirety” is or is not “an entirety”; and the term “about 360 micrometer or greater” is or is not “360 micrometer or greater”. For example, whether an area that is covered 75% or 99% can be interpreted as “substantially an entirety” covered; and whether 300 or 355 can be reasonable interpreted as “about 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takano (JP2015/061058 and translation US2016/0295707) in view of Huang (US 7,987,589).
Regarding claim 1, Takano discloses a method for producing a resin multilayer board, comprising: preparing a first resin layer (11; insulating resin layer) that includes a liquid crystal polymer (i.e. LCP or the like; see [0068], line 7) as a main material, a main surface (see Fig. 2A), and one or more conductor patterns (12a, 12b) disposed on the main surface, the one or more conductor patterns including a conductor pattern (12a or 12b) including a first region (e.g. region of 12b,12a) that is to be connected to a conductor via (6; see Fig. 3A and 3B); forming a layer (15; see Fig. 2A(3)) to a second region entirely (i.e. regions other than 12a,12b) or substantially entirely covering the one or more conductor patterns (12a,12b) on the main surface; forming a cavity (18a,18b; see Fig. 2B) in the layer such that at least the first region of the one or more conductor patterns (12b,12a) is exposed, by performing laser processing (see [0079]; laser application) on the layer (15; see Fig. 2B); stacking a second resin layer (1; see Fig. 3A) including the conductor via (6), on the first resin layer (11) after the cavity (18a,18b) is formed, such that the conductor via (6) overlaps the first region (region 12a,12b); and applying pressure and heat (see [0086]; heated and pressured) to a multilayer body including a stack of the second resin layer (1) stacked on the first resin layer (11) to perform thermal pressure-bonding to 
Takano substantially discloses all the claim limitations except “forming a paint layer by applying a paste including a liquid crystal polymer powder”. 
Huang teaches a group comprising of epoxy resin (Col. 3, line 44+), a liquid crystal polymer (Col. 3, line 50) and paint roller application composite powder (Col. 6, lines 30-35). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a conventional epoxy resin, liquid crystal polymer and paint roller of Huang with that of Takano in forming a conventional layer for an insulating structure and the insulating layer is an elastic material that can be engineered epoxy resin, inkjet or paint roller application.
Regarding claim 2, Takano discloses the method for producing the resin multilayer board according to claim 1, wherein at a point in time when forming the layer (15; see Fig. 2B) ends, the layer is thicker than the conductor pattern (12a, 12b) including the first region; and at a point in time when the thermal pressure-bonding ends (see Fig. 3B), a thickness (i.e. an adjacent thickness portion of 15 next to 12a, 12b) of the layer (15) is substantially equal (e.g. partially equal) to a thickness of the conductor pattern (12a, 12b) including the first region. Takano is silent as to disclose a paint layer, however, Huang teaches, Col. 6, lines 30+, paint roller and printing application. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a conventional printing and paint roller of Huang with that of Takano in forming a conventional insulating layer for an insulating structure and the insulating layer is an elastic material that can be engineering inkjet or paint roller application. 
Regarding claim 3, Takano discloses the method for producing the resin multilayer board according to claim 1, wherein, at a point in time when forming the cavity ends, substantially (e.g. partially) an entirety of the conductor pattern (12a, 12b; see Fig. 2B) including the first region is exposed in the cavity (18a, 18b).
Regarding claim 4, Takano discloses all the claim limitations, except “wherein the paste includes a fibrillated liquid crystal polymer powder”. Huang teaches, in Col. 3, line 50+, a liquid crystal polymer and paint roller application (col. 6, line 30+). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a conventional liquid crystal 
Regarding claim 5, Takano discloses the method for producing the resin multilayer board according to claim 1, wherein, at a point in time when forming the cavity ends, the conductor pattern (12b; see Fig. 2B) is wider than the cavity (18b).
Regarding claim 6, Takano discloses the method for producing the resin multilayer board according to claim 1, wherein, at a point in time when forming the cavity ends, the cavity (18a; see Fig. 2B) is wider than the conductor pattern (i.e. left side of 12a; see Fig. 2B).
Regarding claim 7, Takano discloses all the claim limitations except “wherein the paint layer is formed by screen printing”. However, Huang teaches, Col. 6, lines 30+, paint roller and printing application. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a conventional printing and paint roller of Huang with that of Takano in forming a conventional insulating layer for an insulating structure and the insulating layer is an elastic material that can be engineering inkjet or paint roller application.
Regarding claim 8, Takano discloses the method for producing the resin multilayer board according to claim 1, wherein a diameter of the cavity is about 360 um or greater (see [0078], line 4, about 300 um).

Conclusion
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYING KUE whose telephone number is (571)270-1502.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAYING KUE/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729